Title: To John Adams from Samuel Saportas, 5 May 1782
From: Saportas, Samuel
To: Adams, John



Amsterdam the 5: of May 1782
Sir

The departure of your Excellencÿ was unknown to me having heard it from Mr. Texter I take the Liberty to put your Excellency in mind of the inclosed note regarding the Sale here to morrow of 4 Obligation at the charge of the Province of South Carolina and the Purchase of which Shall be Expecting your Excellency’s order under Cover of Mr. Texter with the night post of with the Postwaggon which leave your Place early to morrow morning.
I cannot let Slip this opportunity of recommending my Self anew in Your Excellency’s favour and in case of agreement or opening of the Loan in question, that Mr. van Vloten jointly with me may be named on the part of your Excellency, in order to asuch in procúring of the Contracts and other necessarys which may be required.
The Liberty which I take to remind your Excellency is founded that I have allready been honoured with this Commission from your Excellency and in Consequence of your orders having had a Conference, with Sundry Gentlemen, respecting this Loan to engage them there in notwithstanding our best endeavour has not been attended with the desired Succes.
I have the Honour to Subscribe my Self Your Excellency’s most obedient & most humble Servant

Samüel Saportas

